DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 10 June 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 1 September 2021.  These drawings are acceptable.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Method and Device for Receiving Downlink Data during RRC Inactive State.

Response to Arguments
Applicant’s arguments, see page 11, filed 1 September 2021, in view of the amendment with respect to the abstract have been fully considered and are persuasive.  The objection of the abstract has been withdrawn. 
Applicant’s arguments, see page 11, filed 1 September 2021, in view of the amendment with respect to the title have been fully considered but they are not persuasive.  The examiner appreciates the correction from “transmitting” to “receiving”. However, the title is still not descriptive. The examiner has provided a suggestion hereinabove.
 Applicant’s arguments, see page 11, filed 1 September 2021, in view of the amendment with respect to figure 3 have been fully considered and are persuasive.  The objection of the drawings has been withdrawn. 
Applicant’s arguments, see page 11, filed 1 September 2021, in view of the amendment with respect to claims 1-5 and 10-14 have been fully considered and are persuasive.  The objection of the claims has been withdrawn.
Applicant’s arguments, see page 12, filed 1 September 2021, in view of the amendment with respect to claims 6-9 and 15-18 have been fully considered and are persuasive.  The 112 rejection of the claims has been withdrawn.
Applicant’s arguments with respect to the prior art rejections of claim(s) 1, 4, 6-7, 10, 13, and 15-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-7, 10, 13, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang WO 2018/018478 A1 in view of 3GPP R2-168551 “Downlink data transmission in RRC_INACTIVE” (hereinafter referred to as “3GPP”) in view of Sakurai et al. US 2016/0278066 A1 (hereinafter referred to as “Sakurai”).
NOTE: Tang US 2019/0190659 A1 (hereinafter referred to as “Tang”) will be used as a translation for reference purposes.
As to claim 1, Tang teaches a method for receiving downlink data, wherein the method is applied in a terminal (¶¶92 and 96; figures 2-3: method performed by terminal), and comprises:
when the terminal receives the downlink data sent by a base station, detecting whether the downlink data is successfully received, and obtaining a detection result (¶¶94-95; figures 2-3: when terminal receives downlink data transmitted by base station, terminal determines whether there is an unsuccessfully received data packet obtaining result that there is an unsuccessfully received data packet);
generating a target signaling for indicating the detection result (¶95; figures 2-3: terminal generates first feedback information including only NACK information); and
sending the target signaling to the base station, so that the base station resends the downlink data to the terminal when determining that the terminal does not successfully receive the downlink data in accordance with the target signaling (¶¶95 and 97-98; figure 3: terminal transmits first feedback 
wherein the generating the target signaling for indicating the detection result comprises:
determining, in a preset signal value, a target group signal value that matches the detection result (¶¶102 and 106; figures 3-4: determine, using preset frame index information, a 7 bit field indicating the NACK result for the frame(s) that experienced the error); and
generating a target signaling including at least one signal value in the target group signal value (¶¶102 and 106; figures 3-4: generate 10 bit NACK frame including the 7 bits indicating the NACK result for the frame(s));
wherein the sending the target signaling to the base station comprises:
sending the target signaling to the base station by using a preset resource (¶103: UE sends feedback to BS using uplink transmission resource on the given position);
wherein the preset resource comprises a preset resource (¶103: the BS configured for the UE the uplink transmission resource on a given time-frequency resource position).
Although Tang teaches “A method…when the terminal receives…a detection result; generating a target signaling…that matches the detection result; and generating…comprises a preset resource,” Tang does not explicitly disclose “is in a target state,” “wherein the target state…perform state switching,” “obtaining a terminal identifier of the terminal,” and “a preset space resource”.
However, 3GPP teaches when the terminal is in a target state and receives the downlink data sent by a base station (§2.1: terminal is in RRC_INACTIVE state and receives downlink data transmission), wherein the target state is a state in which the terminal does not perform a radio resource control connection with the base station, and the terminal is allowed to receive the downlink data under the condition that the terminal does not perform state switching (§§2.1-2.2: when UE is in 
obtaining a terminal identifier of the terminal (§2.2: obtain ID uniquely identifying the UE).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Tang by including “is in a target state,” “wherein the target state…perform state switching,” and “obtaining a terminal identifier of the terminal” as taught by 3GPP because it provides Tang’s method with the enhanced capability of the terminal receiving direct downlink data transmission without entering to full connected state (3GPP, §2.1).
Although Tang in view of 3GPP teaches “A method…wherein the preset resource comprises a resource,” Tang in view of 3GPP does not explicitly disclose “a preset space resource”.
However, Sakurai teaches wherein the sending the target signaling to the base station comprises:
sending the target signaling to the base station by using a preset resource (¶¶25, 45, and 48; figures 1-2 and 5: reception node sends signaling (ACK) to transmission node using antenna);
wherein the preset resource comprises a preset space resource (¶¶25, 45, and 48; figures 1-2 and 5: reception node sends signaling (ACK) to transmission node using antenna).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Tang in view of 3GPP by including “a preset space resource” as taught by Sakurai because it provides Tang in view of 3GPP’s method with the enhanced capability of clearly identifying the physical antenna as a standard spatial resource for transmitting signaling (Sakurai, ¶¶25, 45, and 48; figures 1-2 and 5).
As to claim 4, Tang in view of 3GPP in view of Sakurai teaches the method in accordance with claim 1. Tang further teaches wherein after obtaining the detection result, the method further comprises:

As to claim 6, Tang teaches a method for confirming data transmission, wherein the method is applied to a base station (¶¶92 and 96; figures 2-3: method performed by base station), and comprises:
sending downlink data to a terminal (¶94; figures 2-3: BS sends downlink data to terminal);
receiving a target signaling including a detection result for indicating whether the terminal successfully receives the downlink data, wherein the target signaling is sent by the terminal (¶¶95 and 97; figure 3: terminal transmits first feedback information to the base station so that the base station can determine the unsuccessfully received data packet according to the NACK) through a preset resource (¶103: UE sends feedback to BS using uplink transmission resource on the given position), wherein the preset resource comprises a preset resource (¶103: the BS configured for the UE the uplink transmission resource on a given time-frequency resource position), and wherein the target signaling comprises at least one signal value in a target signal value (¶¶102 and 106; figures 3-4: 10 bit NACK frame includes the 7 bits indicating the NACK result for the frame(s)), and the target group signal value is a group signal value that matches the detection result determined in a preset signal value (¶¶102 and 106; figures 3-4: 7 bit field indicating the NACK result for the frame(s) that experienced the error); and
when determining that the terminal does not successfully receive the downlink data based on the target signaling, resending the downlink data to the terminal (¶¶97-98; figures 3: base station can determine the unsuccessfully received data packet according to the NACK and retransmit the unsuccessfully received data packet to the terminal).

However, 3GPP teaches sending downlink data to a terminal in a target state (§2.1: terminal is in RRC_INACTIVE state and receives downlink data transmission from BS) wherein the target state is a state in which the terminal does not perform a radio resource control connection with the base station, and the terminal is allowed to receive the downlink data under the condition that the terminal does not perform state switching (§§2.1-2.2: when UE is in RRC_INACTIVE state, UE receives direct downlink data transmission without entering to full connected state).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Tang by including “is in a target state” and “wherein the target state…perform state switching” as taught by 3GPP because it provides Tang’s method with the enhanced capability of the terminal receiving direct downlink data transmission without entering to full connected state (3GPP, §2.1).
Although Tang in view of 3GPP teaches “A method…wherein the preset resource comprises a resource…to the terminal,” Tang in view of 3GPP does not explicitly disclose “a preset space resource”.
However, Sakurai teaches wherein the target signaling is sent by the terminal through a preset resource, wherein the preset resource comprises a preset space resource (¶¶25, 45, and 48; figures 1-2 and 5: reception node sends signaling (ACK) to transmission node using antenna).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Tang in view of 3GPP by including “a preset space resource” as taught by Sakurai because it provides Tang in view of 3GPP’s method with the enhanced capability of clearly identifying the physical antenna as a standard spatial resource for transmitting signaling (Sakurai, ¶¶25, 45, and 48; figures 1-2 and 5).
As to claim 7, Tang in view of 3GPP in view of Sakurai teaches the method in accordance with claim 6.
Sakurai further teaches wherein after sending the downlink data to the terminal in the target state (¶24; figure 2: after transmission node sends data frame to reception node), the method further comprises:
detecting whether the target signaling for indicating the detection result of whether the terminal successfully receives the downlink data sent by the terminal is received within a preset time period (¶¶24-25; figure 2: transmission node detects whether ACK is received from reception node during ACK reception waiting timer);
when determining that the target signaling is not received within the preset time period, determining that the terminal does not successfully receive the downlink data (¶¶24-25; figure 2: when transmission node determines that ACK has not been received from reception node by the time ACK reception timer expires, transmission node determines that reception node has not received the downlink data); and
resending the downlink data to the terminal (¶25; figure 2: transmission node retransmits the data frame to the reception node).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Tang in view of 3GPP in view of Sakurai by including “wherein after sending…to the terminal” as further taught by Sakurai because it provides Tang in view of 3GPP in view of Sakurai’s method with the enhanced capability of retransmitting data to a receiver when the receiver doesn’t even know that it failed to receive data (Sakurai, ¶¶23-25; figure 2).
As to claim 10, claim 10 is rejected the same way as claim 1.
As to claim 13, claim 13 is rejected the same way as claim 4.
As to claim 15, claim 15 is rejected the same way as claim 6.
As to claim 16, claim 16 is rejected the same way as claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Liu et al., “Space-Time-Frequency Coded OFDM Over Frequency-Selective Fading Channels”
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308.  The examiner can normally be reached on Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN T VAN ROIE/Primary Examiner, Art Unit 2469